              Case 2:20-cv-00343-CKD Document 17 Filed 11/25/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8944
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
12                                                    )   Case No.: 2:20-cv-00343-CKD
      MICHAEL ALAN SKAGGS,                            )
13                                                    )   STIPULATION & ORDER FOR
                                                      )   VOLUNTARY REMAND PURSUANT TO
14                                                    )   SENTENCE FOUR OF 42 U.S.C. § 405(g)
                    Plaintiff,                        )
15                                                    )
          v.                                          )
16                                                    )
     ANDREW SAUL,                                     )
17   Commissioner of Social Security                  )
                                                      )
18                  Defendant.                        )
                                                      )
19                                                    )
20
21                  IT IS HEREBY STIPULATED, by and between the parties, through their
22   undersigned attorneys, and with the approval of the Court, that the Commissioner of Social
23   Security has agreed to a voluntary remand of this case pursuant to sentence four of 42 U.S.C. §
24   405(g). The purpose of the remand is to offer Plaintiff a new decision.
25           On remand, the Commissioner will conduct any necessary further proceedings and issue
26   a new decision. The parties further request that the Clerk of the Court be directed to enter a final
27   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
28   Commissioner.
              Case 2:20-cv-00343-CKD Document 17 Filed 11/25/20 Page 2 of 2


                                                 Respectfully submitted,
 1
 2   Dated: November 23, 2020                    /s/ * Robert Weems
                                                 (*as authorized via e-mail on 11/20/20)
 3                                               ROBERT WEEMS
                                                 Attorney for Plaintiff
 4
 5
     Dated: November 23, 2020                    McGREGOR W. SCOTT
 6                                               United States Attorney
 7                                               DEBORAH LEE STACHEL
                                                 Acting Regional Chief Counsel, Region IX
 8                                               Social Security Administration
 9                                         By:   /s/ Marcelo Illarmo
10                                               MARCELO ILLARMO
                                                 Special Assistant United States Attorney
11
                                                 Attorneys for Defendant
12
13
14                                               ORDER
15          Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of
16   42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”), and for cause shown, IT
17   IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-captioned action is
18   remanded to the Commissioner of Social Security for further proceedings consistent with the
19   terms of the Stipulation to Remand.
20   Dated: November 25, 2020
21                                                  _____________________________________
                                                    CAROLYN K. DELANEY
22                                                  UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
